Blair Moody, Jr., J.
(dissenting). Under the facts presented in each of the instant cases an award of compensation is warranted. Both injuries arose out of and in the course of employment. MCL 418.301; MSA 17.237(301).
In 1970, our Court stated in Whetro v Awkerman, 383 Mich 235, 242-243; 174 NW2d 783 (1970):
*237"Fault has nothing to do with whether or not compensation is payable. The economic impact on an injured workman and his family is the same whether the injury was caused by the employer’s fault or otherwise.
"We hold that the law in Michigan today no longer requires the establishment of a proximately causal connection between the employment and the injury to entitle a claimant to compensation. The cases which have allowed recovery for street risks, increased risks, and on-the-premises accidents were made without consideration of the proximate causal connection between the nature of the employment and the injury. They have brought the law in Michigan to the point where it can be said today that if the employment is the occasion of the injury, even though not the proximate cause, compensation should be paid.” (Footnotes omitted.)
To be compensable, the injury suffered must have occurred in the course of employment. Course of employment may not be equated with scope of employment.1 Rather, the concept of course of employment was formulated to encom*238pass activity falling within the normal sphere of employee activity associated with the work routine.
Over 60 years ago, this Court correctly recognized that an employee injured during the lunch period, while not actually performing the work of his employer, may be engaged in an activity in the course of employment. In Haller v Lansing, 195 Mich 753; 162 NW 335 (1917), an injury suffered on the employer’s premises during the lunch hour was held to have occurred in the course of employment, based upon the following principles:
"[D]irectly applied to the noon intermission, it is a long and well-settled rule that the service tie, or contractual relations and obligations between master and servant, is not broken by such suspension of all activities directly beneficial to the employer.
" 'A workman is considered in the employment of his master during the intermission for the noon hour if he remains upon the premises.’ Baldwin on [Personal] Injuries (2d ed), § 374.
"[W]hile such relation so continues, an injury to an employee may arise out of and in the course of his employment, although he is not directly engaged in the work of his employment at the time.” Haller, supra, 758-759.
The Haller Court opined that the employee in that case was injured in an activity reasonable for a worker to engage in during a lunch period at a place it was reasonable for the employee to be located. The "employment nexus” remained intact, not having been broken by employee conduct such as wilful misconduct or disregard of employer instructions regarding time, place and nature of permissible employee activity.
The soundness of the Haller rationale was reaf*239firmed in Dyer v Sears, Roebuck & Co, 350 Mich 92; 85 NW2d 152 (1957), where an injury suffered on the employer’s premises during the lunch period was held to have arisen out of and in the course of the employment.2
The reasoning employed by the Haller Court was also adopted and expanded upon by Justice Talbot Smith dissenting in Salmon v Bagley Laundry Co, 344 Mich 471; 74 NW2d 1 (1955).3 In Salmon the employee sustained an injury upon the steps of the employer’s premises during a coffee break while returning from a restaurant located across the street from the premises. Justice Smith concluded the injury occurred in the course of employment, proffering the following rationale:
"The words 'course of employment’ in our act include the coffee break simply because the product, which must shoulder the burdens of injuries in its manufacture, is made by a human being. He brings to his work all of his human characteristics, his frailties as well as his virtues. * * * 'Course of employment’ is not a *240sterile form of words. It is descriptive of life in the industrial age. These human deviations from the course of the automaton do not suspend the employer-employee relationship. They are not departures from employment, but the very substance of it. They are the inevitable concomitants of the working relationship and conditions which produce the product. Its cost must reflect the fatigue, the irritations, and sometimes the blood that went into it. * * *
"[T]he course of employment of a human being * * * includes not only his repetitive acts at the machine to which he is assigned, but includes, as well, his ministrations to his human needs. Some courts have explained these cases on the theory of 'indirect benefit’ to the employer, since an uncomfortable employee does not efficiently serve his employer, some on the theory of mutual benefit, since the gratification of the need is also a solace to the worker. Recovery in this case, the record makes clear, could be rested on either of these grounds as appears from the background of the contractual provisions concerning the coffee break”.4
"Our decision, however, should not be grounded upon the benefit theory since there is a more fundamental principle involved. It is well described in one of our early decisions. In the case of Haller v Lansing; 195 Mich 753, 758-760 (LRA1917E, 324), a claim arose out of an employee’s accidental death from injuries suffered on his employer’s premises during his lunch hour. * * * In approving the compensation awarded we said, in part:
" 'He was doing a natural and apparently innocent thing, which a workman while employed may reasonably do, especially at a time of intermission from active work.’
* * *
*241"Here, then, is the reason for the compensation award: His injury was suffered during his working day while he was doing a natural thing, a thing which an employee, while working, might reasonably do. The fundamental inquiry is whether or not the act in question, either because of its nature, or local custom, or contractual provision, is reasonably to be regarded as part of the on-the-job activities of the human being involved, a part of his normal and reasonable sphere of activities. If so, it takes place 'in the course of his employment.’ ” Salmon, supra, 486-488, 490.
The activities of the employees in the instant cases, at the time of injury, fell within the course of their employments. Lunch periods are now customarily considered an integral part of the work routine. The employment agreements of both employees provided that the employees be permitted, during the course of their working day, a certain period of time for lunch.5 The duration of each lunch period was definite and reasonably brief. Both injuries were suffered during the time period designated for lunch.
The injuries in both cases occurred off the employer’s premises.6 Both employees were injured at places it was reasonable for them to be located during the lunch period. Both employers either acquiesced in or actually encouraged the employee practice of departing from the premises to obtain refreshment elsewhere.7 In leaving their place of *242work, neither employee was disobeying any reasonable employer rule or instruction.
Allowing compensation to be paid only where lunchtime injuries occur on the employer’s premises creates a distinction without meaningful difference. An employee who crosses the premises threshold and who is injured on his way to lunch is in no real sense less in the course of his employment than his fellow worker who is injured en route to the company cafeteria. Application of this rule is certainly questionable where the facts indicate that no lunch facilities or no adequate facilities have been provided on the premises.8
Finally, at the time of injury both employees were traveling to a place for the purpose of obtaining lunch, an activity reasonably related to the purpose for which the lunch period was created. Their conduct was reasonable and within the normal sphere of permitted and contemplated employee activity. The employment nexus remained intact.
*243Accordingly, for these additional reasons it is concluded that the injuries suffered by both employees arose out of and in the course of their respective employments.
Williams, J., concurred with Blair Moody, Jr., J.

 It was precisely the erroneous importation of tort concepts such as "scope of employment” into the analysis of whether an injury was sustained in the course of employment, which led to denial of workers’ compensation benefits in prior cases involving lunch break and coffee break injuries.
See, e.g., Hills v Blair, 182 Mich 20, 29; 148 NW 243 (1914) (lunch hour injury did not occur in course of employment since employee was not "within the scope of his employment, [and] was not under the direction or control of his employer”); Daniel v Murray Corp of America, 326 Mich 1; 39 NW2d 229 (1949) (employee injured in parking lot supplied by employer, after completion of work shift, was not in course of employment); Salmon v Bagley Laundry Co, 344 Mich 471, 474; 74 NW2d 1 (1955) (coffee-break injury suffered on employer’s premises was not in course of employment since the employee was not performing a duty she was hired to perform); Mack v Reo Motors, Inc, 345 Mich 268, 290-291; 76 NW2d 35 (1956) (injury suffered on employer’s premises during lunch hour while employee was en route to company cafeteria did not occur in the course of employment, since, under Salmon, employee was not within the scope of employment or under the control of employer at the time of injury).
The majority opinions of Salmon, Daniel and Mack were expressly overruled in Dyer v Sears, Roebuck & Co, 350 Mich 92, 96; 85 NW2d 152 (1957).


 Writing for the majority in Dyer, Justice Black found the injury suffered to have occurred in the course of employment according to the prior case of Haller, supra. The fact that the majority opinion in Dyer rested upon principles set forth in Haller was reiterated by Justice Black in his opinion issued in Simerka v Pridemore, 380 Mich 250, 266; 156 NW2d 509 (1968).
Justice Dethmers, concurring with the majority in Dyer, considered that the injury suffered was compensable. However, Justice Dethmers’ conclusion was not premised upon a finding that the employee’s injury occurred during the course of employment under prior case law. Rather, he concluded that the injury was compensable by reason of 1954 PA 175 which amended the Workers’ Disability Compensation Act to provide as follows:
"Every employee going to or from his work while on the premises where his work is to be performed, and within a reasonable time before and after his working hours, shall be presumed to be in the course of his employment.”


 The majority opinion in Salmon, supra, was expressly overruled in Dyer, supra, 96. Justice Smith’s dissent in Salmon was adopted as authority by four of the justices concurring in Freiborg v Chrysler Corp, 350 Mich 104, 112; 85 NW2d 145 (1957).


 In Salmon, the agreement between the employer and its employees provided that the employees could choose to remain upon the premises during the coffee break. The employees were also expressly permitted to obtain food and drink from the restaurant located across the street since no such facilities were located upon the employer’s premises. This particular restaurant and the employer’s premises were the only places where employees were allowed to go during the break.


 Gary McClure was allowed a 30-minute lunch period. Kimberly Krolczyk was given one hour as a lunch break.


 Gary McClure was struck by a car while attempting to cross a street which abutted his employer’s premises. Kimberly Krolczyk was injured while driving her automobile. When the accident occurred, she had traveled a distance of approximately one-half to three-quarters of a mile from her office.


 McClure’s employer acquiesced in the custom of certain employees eating lunch regularly at a tavern located across the street from the plant. Ms. Krolczyk’s employer encouraged its employees to leave their desks during the lunch period. The WCAB opinion indicates it *242was customary for all but one of Ms. Krolczyk’s co-workers to leave the premises to eat lunch.


 In each of the instant cases there was some dispute as to the adequacy of lunch facilities provided upon the employer’s premises.
In the case of McClure, the WCAB found that there were 1800 to 2500 persons employed at the plant. The employees ate lunch in two 30-minute shifts which were staggered. The lunch facilities on the premises included lunch wagons which offered some hot sandwiches, a cafeteria, and vending machines. The cafeteria had a seating capacity of 500 persons.
In the case of Ms. Krolczyk, the WCAB found:
“The record reveals defendant asked their [sic] employees not to keep food in their desks because of the danger of pests and rodents. * * * There were no cooking facilities on the premises. There was a refrigerator for the employees use in the ladies lounge. A canteen truck came at nine o’clock in the morning with coffee, cakes, sandwiches and soups. Plaintiff testified that when she came to work for defendant, she was told by the secretary to the president that, if she ate her lunch at work, she should eat in the ladies lounge. In that room there was a couch, chairs and a table. This room was separated from the ladies toilet facilities by a wall, but there was a doorway with an arch, and no door, between the two rooms.”